DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a recessed groove of the oil sump” in line 11.  This appears to be an instance of double inclusion with the limitation “an oil sump having a recessed groove” in line 8-9 of claim 1.  Clarification or correction should be made regarding this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al. (US 9,279,233) in view of KOMARU et al. (US 2012/0309577 A1).
Regarding claim 1, OKADA discloses a speed reducer comprising: an output shaft (46) provided below a rotary shaft (21b) that has an axis extending vertically and rotates around the axis, and provided to be rotatable around the axis; a transmission unit (40, Fig. 5) interconnecting a lower portion of the rotary shaft and the output shaft (46), decelerating a rotation of the rotary shaft, and transmitting a decelerated rotation of the rotary shaft to the output shaft; an annular member (46a1p, Fig. 9) having a cylindrical shape surrounding the axis and rotating around the axis together with the transmission unit, the annular member including an oil sump (OS in Figure 1 below, which is taken from OKADA, and modified to show the combination of OKADA and KOMARU) having a recessed groove (@ OS, is the shape disclosed in Fig. 10a of OKADA @ (52r-1) recessed in an inner peripheral surface of the annular member and a lubricating oil supply hole extending radially outward from the recessed groove and being opened; and a sliding portion (60, 62) provided on an outer side of the lubricating oil supply hole of the annular member in a radial direction of the axis.
OKADA does not disclose the oil sump having a recessed groove recessed in an inner peripheral surface of the annular member and a lubricating oil supply hole extending radially outward from the recessed groove and being opened; and the sliding portion provided on an outer side of the lubricating oil supply hole of the annular member in a radial direction.
OKADA Fig. 10a teaches a sump (52r), having a recessed groove (52r-1) having a lubricating supply hole (52b-1) extending from the recessed groove and being opened.
KOMARU teaches the sliding portion (40, Fig. 3) provided on a side of a lubricating oil supply hole (32H).

    PNG
    media_image1.png
    857
    1035
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 9 of OKADA et al. (US 9,279,233) to show how the recessed groove and the lubricating supply hole could be arranged when the references are combined.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the sump of OKADA with the recessed groove geometry taught by Fig. 10A of OKADA to better direct the lubricating oil to the desired locations.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the sump and recess groove such that they would direct the lubricating oil onto the sliding portion as taught by KOMARU to better cool the brake components of the inventions [KOMARU, paragraph [0079]).
Regarding claim 4, the combination of OKADA-KOMARU discloses a speed reducer casing )52, 54) forming a lower accommodation space accommodating the rotary shaft, the output shaft, the transmission unit, the annular member, and the sliding portion and supplied with lubricating oil from above; and a brake mechanism (23) including a brake disk (60) overhanging to an outer peripheral side from an outer peripheral surface of the annular member, a brake plate (62) overhanging to an inner peripheral side from an inner peripheral surface of the speed reducer casing, and a brake piston (64) having an annular shape surrounding the axis, disposed so as to be vertically reciprocable above the brake disk and the brake plate, and allowing the brake disk to be pressed via the brake plate, wherein the lubricating oil supply hole extends from a recessed groove of the oil sump toward the radially outer side and is open in the outer peripheral surface of the annular member, and the sliding portion is a sliding contact surface between the brake disk and the brake plate.
	Regarding claim 8 and 18, the combination of OKADA-KOMARU discloses a hydraulic shovel comprising: an undercarriage; an upper swing body provided above the undercarriage; and a rotary drive system including the speed reducer and swinging the upper swing body with respect to the undercarriage.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659